Name: Council Regulation (EEC) No 1435/82 of 17 May 1982 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 82 Official Journal of the European Communities No L 158/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1435/82 of 17 May 1982 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, taken only temporarily by fixing their period of vali ­ dity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed hereto shall be suspended at the level indicated against each of them. Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Commu ­ nity, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accur ­ ately short-term trends in the economic situation in the relevant sectors, suspension measures should be These suspensions shall be applicable :  from 1 July to 31 December 1982 for the products listed in Table I ,  from 1 July 1982 to 30 June 1983 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 May 1982. For the Council The President P. de KEERSMAEKER No L 158/2 Official Journal of the European Communities 9 . 6 . 82 ANNEX TABLE I CCT heading No Description Rate of autonomous duty (%) ex 03.01 Ble) Piked dog-fish (Squalus acanthias), fresh, chilled or frozen, whole, headless or in pieces 6 ex 03.01 Ble) Flaps of piked dog-fish (Squalus acanthias), fresh, chilled or frozen 0 03.02 A I e) Salmon, salted or in brine, whole, headless or in pieces 4 ex 03.02 Alf) Coalfish (Pollachius virens or Gadus virens), salted or in brine, whole, headless or in pieces, intended for smoking or drying (a) 8 ex 03.02 A II d) Fillets of coalfish (Pollachius virens or Gadus virens), salted or in brine, intended for smoking or drying (a) 9 ex 03.03 A I Crawfish heads (Palinurus spp, Panulirus spp and Jasus spp), for the proces ­ sing industry (a) 10 ex 03.03 A I Tails of crawfish, chilled or frozen, shelled or not 18 ex 07.05 B I Beans, white, dried, of the species 'Phaseolus vulgaris' 0 ex 15.07 D I b) 2 Purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8-5 % and a maximum of 12 % of palmitic acid esters,  a minimum of 2-5 % and a maximum of 4-7 % of stearic acid esters,  a minimum of 22-4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46-6 % and a maximum of 53-7 % of linoleic acid esters,  a minimum of 7-4 % and a maximum of 1 1 % of linoleic acid esters, and containing :  not more than 5 millimoles of free fatty acid per kg of oil,  phosphalipids corresponding to a nitrogen content not exceeding 0-04 mg per gram of oil . The soya-bean oil covered by this description is destined for the preparation of emulsions for injections (a) 8 with a maximum duty of 100 ECU per 100 kg net weight, plus a compensatory amount in certain conditions ex 1 6.04 B I Salmon for the processing industry for manufacture into pastes or spreads (a) 0 ex 1 6.05 A Crabs of the species 'King' (Paralithodes camtchaticus), 'Hanasaki' (Parali ­ thodes brevipes), 'Kegani' (Erimacrus isenbecki), and 'Queen' (Chinoecaetes spp), 'Red' (Geryon quinquedens) and 'Rough stone' (Neolithodes asper ­ rimus), simply boiled in water and shelled, whether or not frozen, in imme ­ diate packings of a net capacity of 2 kg or more 0 ex 16.05 B Lobster flesh, cooked, to be used by the processing industry for the manu ­ facture of butters based on lobster, pÃ ¢tÃ ©s and pastes, soups or sauces (a) (c) 10 ex 1 6.05 B Shrimps and prawns of the species 'Pandalus borealis' boiled in water and shelled, whether or not frozen or dried, intended for the industrial proces ­ sing of products falling within heading No 16.05 (a) 15 9 . 6 . 82 Official Journal of the European Communities No L 158/3 TABLE II CCT heading No Description Rate of autonomous duty (%) ex 03.01 Big) Lesser or Greenland halibut (Reinhardtius hippoglossoides, otherwise known as 'Hippoglossus reinhardtius'), fresh, chilled or frozen, whole, headless or in pieces 0 ex 03.01 B I q) Sturgeons, fresh, chilled or frozen, whole, headless or in pieces, intended for processing (a) (b) 0 ex 03.01 C Soft roes, frozen, intended for the manufacture of deoxyribonucleic acid (DNA) (a) 0 ex 03.01 C Hard fish roes, fresh, chilled or frozen 0 ex 03.02 C Hard fish roes, salted or in brine 0 07.01 G III Horse-radish (Cochlearia armoracia) fresh or chilled 11 ex 07.03 E Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, in salted or sulphur water or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption 0 ex 07.04 B Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, dried, dehydrated or evaporated, whole or in identi ­ fiable slices or pieces, intended for treatment other than simple repacking for retail sale (a) (c) 0 ex 08.01 A Dates, fresh or dried, intended for the processing industry, other than for the production of alcohol (a) 0 ex 08.01 A Dates , fresh or dried, for packing for retail sale into immediate packings of a net capacity not exceeding 11 kg (a) 0 ex 08.09 Rose-hips, fresh 0 08.10 ex B, C and ex D Fruit of the species Vaccinium, whether or not cooked, in frozen state, not containing added sugar 0 ex 08.10 D Rose-hips, whether or not cooked, in frozen state, not containing added sugar 0 ex 08.10 D Dates, frozen, in immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol (a) 0 ex 09.04 B I Ground paprika for use in animal feedingstuffs (a) 0 ex 16.04 A II Hard fish roes , washed, cleaned of adherrent organs and simply salted or in brine 0 ex 23.07 A Fish or marine mammal solubles 0 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspen ­ sion where such treatment (or operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption. (c) However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings.